NOTICE: NOT FOR OFFICIAL PUBLICATION.
        UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
           PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     SAL A. LANZA, Plaintiff/Appellant,

                                        v.

     HOLLADAY STOCK TRANSFER COMPANY, INC., a Nevada
                corporation, Defendant/Appellee.

                             No. 1 CA-CV 14-0591
                               FILED 11-24-2015


          Appeal from the Superior Court in Maricopa County
                         No. CV2013-010623
         The Honorable Benjamin Vatz, Commissioner (Retired)

                                  AFFIRMED


                                   COUNSEL

Gallagher & Kennedy, PA, Phoenix
By C. Lincoln Combs
Counsel for Plaintiff/Appellant

Law Office of Philip C. Tower, Scottsdale
By Philip C. Tower
Counsel for Defendant/Appellee
                         LANZA v. HOLLADAY
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia A. Orozco and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1          Sal A. Lanza appeals the denial of his motion to set aside an
order quashing a foreign judgment against Holladay Stock Transfer
Company, Inc. (“Holladay”). For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            In August 2013, Lanza domesticated a default judgment in
Maricopa County Superior Court that he obtained in Florida against
Holladay. Holladay moved to quash the judgment, arguing the Florida
court lacked personal jurisdiction over it. Lanza failed to respond to
Holladay’s motion, and the superior court quashed the Florida judgment
by order filed November 13, 2013.

¶3            Lanza thereafter sent a letter to the court asserting that he
had not received a copy of Holladay’s motion to quash. Lanza requested
30 days to hire an attorney and respond to the motion. The trial court
denied Lanza’s requests and directed him to re-urge “any claims for relief
in properly filed and supported pleadings.”

¶4            An attorney for Lanza filed a notice of appearance on
January 8, 2014. Two months later, Lanza’s counsel filed a “Renewed
Notice of Filing Foreign Judgment,” which Holladay moved to quash,
noting, among other things, that Lanza’s “attempt to again domesticate
the quashed Judgment is in direct conflict” with the November 13 order.
The superior court gave Lanza leave to amend or supplement his filings,
and Lanza filed a motion under Arizona Rule of Civil Procedure (“Rule”)
60(c) to set aside the November 13 order. Lanza argued his failure to
respond to Holladay’s initial motion to quash was due to excusable
neglect because he did not learn of the motion until receiving a copy of the
order granting it.

¶5           The superior court denied Lanza’s motion, ruling that he did
not promptly seek relief and that he failed to establish meritorious claims
or defenses. Lanza timely appealed. We have jurisdiction pursuant to


                                     2
                          LANZA v. HOLLADAY
                           Decision of the Court

Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(2). See M & M Auto
Storage Pool, Inc. v. Chem. Waste Mgmt., Inc., 164 Ariz. 139, 141 (App. 1990)
(order denying motion to set aside under Rule 60(c) appealable as a
“special order made after final judgment”).

                               DISCUSSION

¶6           We review the denial of Lanza’s Rule 60(c) motion for an
abuse of discretion. See Ezell v. Quon, 224 Ariz. 532, 536, ¶ 15 (App. 2010).
We will affirm the superior court’s ruling unless “undisputed facts and
circumstances require a contrary ruling.” City of Phx. v. Geyler, 144 Ariz.
323, 330 (1985). Our review is limited to the record before the superior
court. See GM Dev. Corp. v. Cmty. Am. Mortg. Corp., 165 Ariz. 1, 4 (App.
1990).

¶7            Lanza contends he was entitled to relief under Rule 60(c)(1)
and (6). To obtain relief under Rule 60(c)(1), a party must demonstrate:
        1

(1) mistake, inadvertence, surprise, or excusable neglect; (2) relief was
promptly sought; and (3) a meritorious claim or defense. Johnson v. Elson,
192 Ariz. 486, 489–90, ¶ 15 (App. 1998).

I.     Lanza Did Not Establish a Meritorious Claim or Defense.

¶8            To demonstrate a meritorious claim or defense, a party must
assert material facts that, if proven, would constitute a substantial claim or
defense. See Beal v. State Farm Mut. Auto. Ins. Co., 151 Ariz. 514, 521 (App.
1986). A meritorious claim or defense must be established with facts, not
conclusions, assumptions, or affidavits based on something other than
personal knowledge. See Richas v. Superior Court (Motorola, Inc.), 133 Ariz.
512, 517 (1982).

¶9            In ruling that Lanza failed to demonstrate a meritorious
defense, the superior court stated:

       Lanza has failed to articulate what his defense is to the
       assertion that Florida lacked personal jurisdiction over

1      Lanza did not raise Rule 60(c)(6) below. Questions of waiver aside,
his failure to demonstrate a meritorious defense or claim, as discussed
infra, precludes relief under Rule 60(c)(6) as well as Rule 60(c)(1). See
Jepson v. New, 164 Ariz. 265, 277 (1990) (“A party seeking relief under Rule
60(c)(6) must also establish . . . that he had a meritorious claim.”).




                                      3
                         LANZA v. HOLLADAY
                          Decision of the Court

      Holladay. Although Lanza cites the court to the Florida trial
      and appellate court briefings and decisions, the record
      remains devoid of specific factual assertions in support of
      Florida’s exercise of jurisdiction.

¶10          We agree with the superior court. Lanza’s Rule 60(c) motion
offered no evidence or facts to refute Holladay’s jurisdictional challenge.
And his affidavit in support of the motion addressed only excusable
neglect. Moreover, Lanza failed to file a reply in support of his Rule 60(c)
motion, even after Holladay discussed his failure to articulate a
meritorious defense in its response. The superior court observed:

      A party seeking Rule 60(c) relief from a prior order must
      demonstrate that the failure to act in a timely fashion was (a)
      due to excusable neglect, (b) that he acted promptly in
      seeking relief, and (c) that he had a substantial and
      meritorious defense to the action. . . .

      In his Rule 60(c) request for relief, Lanza has filed a motion
      comprised of barely a few sentences in support of those
      three required elements. When Holladay noted his failure to
      address the latter two, Lanza did not even file a reply. The
      indifference demonstrated in the Rule 60(c) motion is
      exceeded only by the actions of Lanza and his counsel since
      Lanza learned of the court’s November 13, 2013 order.

¶11            On appeal, Lanza offers substantive arguments regarding
the Florida court’s jurisdiction. “We do not consider arguments raised for
the first time on appeal except under exceptional circumstances.” In re MH
2008-002659, 224 Ariz. 25, 27, ¶ 9 (App. 2010). No extraordinary
circumstances exist here — particularly because Lanza was placed on
notice that his motion was substantively inadequate, and he had ample
opportunity to cure the deficiencies in the superior court. See, e.g.,
Copeland v. Ariz. Veterans Mem’l Coliseum & Exposition Ctr., 176 Ariz. 86,
90–91 (App. 1993) (affirming denial of Rule 60(c) motion where plaintiff
“did not even argue, and certainly made no showing, that he possesses a
meritorious claim”).




                                     4
                         LANZA v. HOLLADAY
                          Decision of the Court

¶12          Because Lanza did not demonstrate a meritorious defense to
Holladay’s motion to quash, the superior court did not abuse its discretion
by denying his Rule 60(c) motion.2

                             CONCLUSION

¶13           We affirm the judgment of the superior court. We award
Holladay its costs on appeal upon compliance with ARCAP 21.




                                 :ama




2     Because Lanza failed to establish a meritorious claim or defense, we
need not address the remaining Rule 60(c) factors.



                                    5